United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7032                                                   September Term, 2021
                                                              FILED ON: JULY 5, 2022

LINDA D. EPPS,
                       APPELLANT

v.

POTOMAC ELECTRIC POWER COMPANY,
                  APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-cv-01423)


       Before: WILKINS, KATSAS and WALKER, Circuit Judges.

                                        JUDGMENT

        We heard this appeal on the record from the United States District Court for the District of
Columbia and the parties’ briefs and arguments. We fully considered the issues and determined
that a published opinion is unnecessary. See D.C. Cir. R. 36(d).

       We AFFIRM the district court’s judgment.

                                         *       *       *

        Linda Epps was working at the Potomac Electric Power Company when she took medical
leave for her depression in 2006. Ten years later, PEPCO told Epps that her extended leave could
not continue. By then, Epps’s original position no longer existed. So with PEPCO’s assistance,
she tried to find a PEPCO job for which she was qualified. When that search proved unsuccessful,
PEPCO fired Epps.

        Epps sued PEPCO for disability discrimination. See 42 U.S.C. § 12112(a); D.C. Code 2-
1402.11(a). The district court granted summary judgment to PEPCO. Epps v. Potomac Electric
Power Co., No. CV 18-1423, 2021 WL 1209208, at *1 (D.D.C. Mar. 31, 2021). It concluded that
no reasonable jury could find that PEPCO’s reason for parting ways with Epps was
(1) discriminatory or (2) pretextual. Id. at *11-13. That conclusion was correct. See Brady v.
Office of the Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008) (the “central question” is
whether “the employee produced sufficient evidence for a reasonable jury to find that the
employer’s asserted non-discriminatory reason was not the actual reason and that the employer
intentionally discriminated against the employee”).

       First, we agree with the district court that PEPCO asserted a legitimate, non-discriminatory
reason for neither reinstating nor reassigning Epps. See id. at 494-95. As the district court
explained, PEPCO had eliminated her previous position, and Epps found no open position that she
was qualified to fill. Epps, 2021 WL 1209208, at *9.

         Epps says PEPCO had an open position for a “Service Associate.” Appellant’s Brief 33;
Appellant’s Reply Brief 18. But because Epps “had no knowledge of what skills the Service
Associate required in any particular department,” she did not demonstrate that she had the required
skills for that position. Epps, 2021 WL 1209208, at *9. Nor did Epps provide any support for
her accusation that PEPCO hid job vacancies from her. To the contrary, PEPCO’s attempts to
help Epps find a new position appear commendably exhaustive. Id. at *4-7.

         Second, we agree with the district court that PEPCO’s legitimate, non-discriminatory
reason for firing Epps was not pretextual. See Brady, 520 F.3d at 495. Epps introduced no
evidence that anyone who had anything to do with her firing harbored animus against her or bias
against people with depression. Epps, 2021 WL 1209208, at *12-13. And from the moment this
litigation began, PEPCO’s legitimate, non-discriminatory reason for firing Epps never changed.
Epps, 2021 WL 1209208, at *12; cf. Geleta v. Gray, 645 F.3d 408, 413 (D.C. Cir. 2011) (“Shifting
and inconsistent justifications are probative of pretext . . . .” (cleaned up)).

        In short, the record includes no proof that Epps lost her job for any reasons other than what
PEPCO said: Her old job no longer existed, and she found nowhere else at PEPCO to work. See
Aka v. Washington Hospital Center, 156 F.3d 1284, 1305 (D.C. Cir. 1998) (“An employee need
not be reassigned if no vacant position exists . . . .”).

       For those reasons, we AFFIRM the district court’s judgment.

                                          *       *        *

       This disposition is unpublished. See D.C. Cir. R. 36(d). We direct the Clerk to withhold
this mandate until seven days after resolution of a timely petition for panel or en banc rehearing.
See Fed. R. App. P. 41(b); D.C. Cir. R. 41(a)(1).

                                              Per Curiam




                                                  2
          FOR THE COURT:
          Mark J. Langer, Clerk

    BY:   /s/
          Daniel J. Reidy
          Deputy Clerk




3